         Case 1:20-cv-01580-RCL Document 37 Filed 07/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                      Defendant.


                                   NOTICE OF APPEARANCE

       Pursuant to LCvR 83.6(a), I, John D. Ohlendorf, am admitted to practice law in this Court

and hereby enter my appearance on behalf of Defendant John R. Bolton.

Dated: July 2, 2020                                Respectfully submitted,

                                                   /s/ John D. Ohlendorf
                                                   John D. Ohlendorf
                                                   (DC Bar. No. 1024544)
                                                   COOPER & KIRK, PLLC
                                                   1523 New Hampshire Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 220-9600
                                                   (202) 220-9601 (facsimile)
                                                   johlendorf@cooperkirk.com

                                                   Attorney for Defendant
